The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 11/30/2021.
4.	Claims 1, 4, 7-11, 16, 21, and 24-25 are currently pending.
5.	Claims 1, 4, 8, 11, 16, and 24 have been amended.
6.	Claims 2-3, 5-6, 12-15, 17-20, and 22-23 have been cancelled.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 24:
	It is noted that claim 16, from which claim 24 depends, no longer requires each of the first grid plate to require a first surface and a second surface. Specifically, claim 16 requires “at least one of” said plates to require a first surface. Therefore, claim 24, which refers to the first surface and the second surface of the first grid plate and the second grid plate, lacks antecedent basis. For purposes of prosecution on the merits, examiner is interpreting claim 24 to begin “wherein each of the first grid plate and the second grid plate has a first surface with a first generally flat profile and sloped peripheral edges and a second surface with a second generally flat profile”. 
Regarding claim 25:
	Claim 25 is rejected at least based on its dependency from claim 24.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 6,162,323) in view of Nagorney et al (US 2014/0197136), Singh et al (US 2014/0302680) and Dhindsa (US 9,267,208).
Regarding claim 1:
	Koshimizu teaches a plasma processing apparatus (apparatus, 700) [fig 5 & col 10, lines 65-67], comprising: a plasma chamber (plasma generating space, 132), the plasma chamber (132) having a dielectric side wall (dielectric wall, 108) [fig 5 & col 5, lines 64-67 and col 11, lines 1-7]; a gas distribution channel (gas supply line, 136) operable to provide a gas (gas) into the plasma chamber (plasma generating space, 132) [fig 5 & col 6, lines 3-11 and col 11, lines 1-7]; an inductive plasma source (RF antenna, 110) disposed about the dielectric side wall (arranged on the dielectric wall, 108), the inductive plasma source (110) comprising an induction coil (antenna) [fig 5 & col 5, lines 16-25 and col 11, lines 1-7]; a processing chamber (processing space, 134) separated from the plasma chamber (plasma generating space, 132) [fig 5 & col 5-6, lines 64-2 and col 11, lines 1-7]; a separation grid (grid electrode, 706) separating the plasma chamber (132) and the processing chamber (134), the separation grid (grid electrode, 706) being below the gas distribution channel (136), the separation grid (grid electrode, 706) having a plurality of holes (through holes, 703/705) extending through 
	Koshimizu does not specifically teach the gas distribution channel being an annular gas distribution channel, the annular gas distribution channel being disposed adjacent the dielectric side wall in a ceiling of the plasma chamber.
	Nagorney teaches an annular gas distribution channel (gas distribution channel, 251), the annular gas distribution channel (251) being disposed adjacent the dielectric side wall (222) in a ceiling of the plasma chamber (see fig 8) [fig 8 & 0041].
Koshimizu and Nagorney are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas distribution channel of Koshimizu with the annular gas distribution channel of Nagorney to increase the efficiency of the reactor by improving a gas flow pattern and by providing electron confinement in the active region [Nagorney – 0023, 0041].
	Koshimizu modified by Nagorney does not specifically teach a temperature control system configured to regulate the temperature of the separation grid; wherein the temperature control system comprises one or more temperature control units embedded in the separation grid; and a controller.
	Singh teaches a temperature control system (embedded cooling channels and/or heating elements) configured to regulate the temperature of the separation grid (plasma grid) [0048]; wherein the temperature control system comprises one or more temperature control units embedded in the separation grid (embedded cooling channels 
	Modified Koshimizu and Singh are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the separation grid of modified Koshimizu with the temperature control system of Singh to allow for precise temperature control which permits close control over the particle and wall conditions [Singh – 0048].
Koshimizu modified by Nagorney and Singh does not specifically disclose wherein the temperature control units comprise one or more first heating elements disposed in a first zone of the separation grid and one or more second heating elements disposed in a second zone of the separation grid; and a controller comprising one or more processors and one or more non-transitory memory devices, the one or more non-transitory memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to independently control the one or more first heating elements and the one or more second heating elements.
Dhindsa teaches one or more first heating elements (heating elements, 431) disposed in a first zone (zone A) of the separation grid (413) and one or more second heating elements (heating elements, 431) disposed in a second zone (zone B) of the separation grid (413) [fig 4A & col 9, lines 4-22]; and a controller (435/505) comprising one or more processors (435) and one or more non-transitory memory devices (505), the one or more non-transitory memory devices (505) storing computer-readable 
Modified Koshimizu and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the temperature control system of modified Koshimizu with one or more first heating elements, one or more second heating elements, and the controller/controller process of Dhindsa to allow for effective, rapid, and precise temperature control capability in order to avoid fabrication issues [Dhindsa – col 1, lines 31-43 and col 9, lines 4-22].
The claim limitations “operable to induce a plasma in the plasma chamber when energized with RF energy” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Finally, although taught by the cited prior art, the claim limitations “such that charged particles recombine on walls in their path through the holes”, “to affect the uniformity of a plasma process on a substrate”, and “to provide for independent control of the flow of the neutral species through the separation grid for each of the first zone In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 4:
Modified Koshimizu teaches one or more temperature sensors (each zone may include one or more temperature measurement devices, 503) configured to generate a signal (time-dependent temperature data) indicative of a temperature of the separation grid (413) [Dhindsa - fig 4A, 5 & col 9, lines 4-22, col 10, lines 11-30 and 53-63]; wherein the controller (435/505) is configured to control an electrical current provided to at least one of the one or more first heating elements or the one or more second heating elements (431 corresponding to the multiple temperature control zones) based at least in part on the signal (input) indicative of the temperature of the separation grid (413) [Dhindsa - fig 4A, 5 & col 9, lines 4-22, col 10, lines 11-30 and 53-63].
Although taught by the cited prior art, the claim limitations “configured to generate a signal indicative of a temperature of the separation grid” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since 
Regarding claim 7:
Modified Koshimizu teaches the temperature control units (embedded cooling channels and/or heating elements) comprise one or more fluid channels (cooling channels) [Singh – 0048].  
Regarding claim 8:
Modified Koshimizu teaches one or more temperature sensors (each zone may include one or more temperature measurement devices, 503) configured to generate a signal (time-dependent temperature data) indicative of a temperature of the separation grid (413) [Dhindsa - fig 4A, 5 & col 9, lines 4-22, col 10, lines 11-30 and 53-63]; wherein the controller (435/505) is configured to control the flow of fluid provided to the one or more fluid channels (511 – may be cooling elements 433) based at least in part on the signal (input) indicative of the temperature of the separation grid (413) [Dhindsa - fig 4A, 5 & col 9, lines 4-22, col 10, lines 11-30 and 53-63].
Although taught by the cited prior art, the claim limitations “configured to generate a signal indicative of a temperature of the separation grid” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claims 9-10:
Modified Koshimizu teaches the temperature control units comprise: Page 2 of 13one or more fluid channels (embedded cooling channels) disposed in the separation grid (plasma grid) [Singh – 0048].
Modified Koshimizu does not specifically teach Page 2 of 13one or more first fluid channels disposed in a first zone of the separation grid; one or more second fluid channels disposed in a second zone of the separation grid; and wherein the temperature control system is configured to independently control the flow of fluid through the one or more first fluid channels relative to the one or more second fluid channels.
Dhindsa teaches one or more first fluid channels (cooling elements, 433) disposed in a first zone (zone A) of the separation grid (413) [fig 4A & col 9, lines 4-22]; one or more second fluid channels (cooling elements, 433) disposed in a second zone (zone B) of the separation grid (413) [fig 4A & col 9, lines 4-22]; and wherein the temperature control system is configured to independently control the flow of fluid (cooling fluid) through the one or more first fluid channels relative to the one or more second fluid channels (each zone having separate and independent capability with regard to temperature control) [fig 4A & col 9, lines 4-22].
Modified Koshimizu and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the temperature control system of modified Koshimizu with one or more first fluid channels and one or more second fluid channels of Dhindsa to allow for effective, rapid, and precise temperature control capability in order to avoid fabrication issues [Dhindsa – col 1, lines 31-43 and col 9, lines 4-22].
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 6,162,323) in view of Singh et al (US 2014/0302680) and Dhindsa (US 9,267,208).
Regarding claim 11:
Koshimizu teaches a separation grid (grid electrode, 706) for a plasma processing apparatus (700) [fig 5 & col 11, lines 1-19], the separation grid (706) comprising: a first grid plate (704) having one or more first holes therethrough (through holes, 705), the first grid plate (704) being electrically grounded (see fig 5) [fig 5 & col 11, lines 1-30]; Page 3 of 13a second grid plate (702) having one or more second holes therethrough (through holes, 703), the second grid plate (702) being electrically grounded (see fig 5) [fig 5 & col 11, lines 1-30]; wherein the one or more first holes and the one or more second holes are distributed such that there is no direct line of sight through the separation grid (through holes 703 and 705 of the first and second electrodes 702 and 704 are arranged to be offset from each other) [fig 5 & col 11, lines 28-30].  

	Singh teaches one or more temperature control units, configured to regulate temperature of the separation grid, embedded in the separation grid (embedded cooling channels and/or heating elements) [0048].
	Koshimizu and Singh are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the separation grid of Koshimizu with the one or more temperature control units of Singh to allow for precise temperature control which permits close control over the particle and wall conditions [Singh – 0048].
Koshimizu modified by Singh does not specifically disclose wherein the one or more temperature control units comprise one or more first heating elements disposed in a first zone of the separation grid and one or more second heating elements disposed in a second zone of the separation grid each heating element formed of a conductive material.
Dhindsa teaches one or more first heating elements (heating elements, 431) disposed in a first zone (zone A) of the separation grid (413) and one or more second heating elements (heating elements, 431) disposed in a second zone (zone B) of the separation grid (413) each heating element (431) formed of a conductive material (conducts heat) [fig 4A & col 9, lines 4-22].
Modified Koshimizu and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the 
The claim limitations “operable to accommodate a single flow of neutral species from a plasma” and “wherein the one or more first heating elements and the one or more second heating elements are coupled to a controller, the controller comprising …” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Finally, although taught by the cited prior art, the claim limitations “such that charged particles recombine on walls in their path throughout the one or more first holes”, “such that charged particles recombine on walls in their path throughout the one or more second holes”, “to affect the flow of neutral species through the separation grid”, and “configured to heat up when an electrical current flows through the heating element” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-.
13.	Claims 16, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu (US 6,162,323) in view of Hao et al (US 6,415,736) and Huseinovic et al (US 9,129,778).
Regarding claim 16:
Koshimizu teaches a separation grid (grid electrode, 706) for separating a plasma chamber (132) from a processing chamber (134) in a plasma processing apparatus (700) [fig 5 & col 11, lines 1-30], the separation grid (706) comprising: a first grid plate (704) having one or more first holes therethrough (through holes, 705) [fig 5 & col 11, lines 1-30]; Page 3 of 13a second grid plate (702) having one or more second holes therethrough (through holes, 703) [fig 5 & col 11, lines 1-30]; wherein the one or more first holes and the one or more second holes are distributed such that there is no direct line of sight between the plasma chamber (132) and the processing chamber (134) through the separation grid (through holes 703 and 705 of the first and second electrodes 702 and 704 are arranged to be offset from each other) [fig 5 & col 11, lines 28-30].  
Koshimizu does not specifically teach the first grid plate has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a cross-section of the separation grid.Page 4 of 13Response Dated: September 10, 2020Response to Final Office Action Dated: June 12, 2020
	Hao teaches a first grid plate (baffle plate, 92) has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a 
Koshimizu and Hao are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first grid plate of Koshimizu with the varying thickness profile of Hao to achieve the desired fluid distribution. Specifically, fluid pressure is reduced through longer openings relative to shorter openings [Hao - col 4-5, lines 60-15 and col 6, lines 35-50].
Koshimizu modified by Hao does not specifically teach the second grid plate has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a cross-section of the separation grid, wherein the second grid plate has a first surface with a first generally flat profile and sloped peripheral edges and a second surface with a second generally flat profile.Page 4 of 13Response Dated: September 10, 2020Response to Final Office Action Dated: June 12, 2020
Huseinovic teaches a second grid plate (fluid distribution member, 1104) has a cross-section with a varying thickness profile such that the separation grid has a varying thickness profile across a cross-section of the separation grid (of varying thickness), wherein the second grid plate (1104) has a first surface (substantially concave second surface, 1140) with a first general flat profile (central portion of 1140) and sloped peripheral edges (peripheral portion of 1140) and a second surface (1141) with a second generally flat profile (substantially planar first surface) [fig 11D & col 7, lines 44-48].
Modified Koshimizu and Huseinovic are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art 
It is noted that the modified structure (modifying the first plate of Koshimizu with the profile of Hao and modifying the second plate of Koshimizu with the profile of Husenovich 11D) results in a structure similar to the embodiment depicted in fig 11E of Husenovich.
Although taught by the cited prior art, the claim limitations “to allow passage of neutral species” and “to affect a flow of neutral species through the separation grid” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 21:
Modified Koshimizu teaches a central portion of the separation grid (92) has a first thickness (see fig 3D) and a peripheral portion of the separation grid (92) has a second thickness (see fig 3D), the first thickness being different from the second thickness (see fig 3D) [Hao - fig 3D & col 4-5, lines 60-15 and col 6, lines 35-50].  
Regarding claims 24-25:
.

Response to Arguments
14.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 1, 3-4, and 6-11 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim(s) 1, 3-4, and 6-11 under 35 USC 101 has been withdrawn in view of the amendments to claims 1 and 11.
15.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 11 under 35 USC 112(a) have been fully considered and are 
16.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 1, 3-4, and 6-11 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1, 3-4, and 6-11 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 1, 4, 8, and 11 and the cancellation of claims 3 and 6.
17.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 3 and 6 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claim(s) 3 and 6 under 35 USC 112(d) has been withdrawn in view of the cancellation of claims 3 and 6.
18.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 1, 3-4, and 6-10 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that one would not modify Koshimizu with the features of Dhindsa because Dhindsa is directed to a gas supply structure (showerhead) rather than a separation grid. 
	In response, examiner disagrees. It is noted that a conventional name for the claimed separation grid in the art is “showerhead”. This is because the separation grid has a plurality of holes for the purpose of uniformly distributing a fluid therethrough. The fact that the fluid of Dhindsa is a gas rather than a plasma is no way relevant to the motivation set forth in the rejection of record. As set forth in the rejection of record, it would have been obvious to modify the showerhead (separation grid) with temperature 
The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The teachings of Nagorney et al (US 2014/0197136) remedy anything lacking in the combination of references as applied above to the amended claims.
19.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 11 under 35 USC 103 have been fully considered but they are not persuasive.
	As set forth during the interview of 11/24/2021, claim 11 is directed to a separation grid. Therefore, claiming the particulars of an external structure (controller) intended to be coupled thereto in no way structurally limits the separation grid. The controller is not part of the separation grid and is not claimed to be part of the separation grid (it is claimed to be coupled thereto). This was very clearly articulated during the interview. 
20.	Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to the rejection of claim(s) 16, 21, and 24-25 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the rejection of record fails to teach or suggest at least one of the first grid plate or the second grid plate has a first surface with a first generally flat 
In response, examiner disagrees. Huseinovic teaches a grid plate (1104) has a first surface (substantially concave second surface, 1140) with a first general flat profile (central portion of 1140) and sloped peripheral edges (peripheral portion of 1140) and a second surface (1141) with a second generally flat profile (substantially planar first surface) [fig 11D & col 7, lines 44-48].

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tahara et al (US 2009/0008034) and Yamashita et al (US 2009/0029564) teach a first grid plate and a second grid plate [fig 1 and 9, respectively].
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.